The Court,


Wootten, J.,

charged the jury, that the action would lie notwithstanding there was no proof of any agreement or understanding between the parties in regard to the matter during the time the plaintiff was performing services in the family of the defendant after the adoption of the thirteenth amendment of the constitution of the United States, when she became a free woman under the operation of it, and notwithstanding there was no proof of an express promise by the defendant to pay her for it, for even under the facts and circumstances referred to and proved in the case, the law would imply a promise on his part to pay her for the services as much as they were reasonably and justly worth to the defendant, and of which the jury must judge from the evidence before them on that point; but it would be subject to a proper deduction for the clothes furnished and the expenses incurred by the defendant for medical attendance and medicine on her account during the time she was so serving him, to be ascertained and determined by the jury in the same manner.
The plaintiff had a verdict.